Exhibit 99.1 RBI HoldingLLC and Subsidiaries Consolidated Financial Statements As of December31, 2016 and 2015, and the years ended December 31, 2016, 2015 and 2014 RBI Holding LLC and Subsidiaries Index Page(s) Report of Independent Auditors 3 Consolidated Financial Statements Balance Sheets 4 Statements of Operations 5 Statements of Cash Flows 6 Statements of Changes in Members’ Equity 7 Notes to Consolidated Financial Statements 8–20 RBI Holding LLC and Subsidiaries Report of Independent Auditors To the Board of Managers and Members of RBI Holding LLC We have audited the accompanying consolidated financial statements of RBI Holding LLC and its subsidiaries, which comprise the consolidated balance sheets as of December 31, 2016 and 2015 and the related consolidated statements of operations, of members’ equity and of cash flows for each of the three years in the period ended December 31, 2016. Management's Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of the consolidated financial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on the consolidated financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on our judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, we consider internal control relevant to the Company's preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of RBI Holding LLC and its subsidiaries as of December 31, 2016 and 2015, and the results of their operations and their cash flows for each of the three years in the period ended December 31, 2016 in accordance with accounting principles generally accepted in the United States of America. /s/ PricewaterhouseCoopers LLP
